Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9 ,11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document No. JP2008078440 to Takashi et al., provided in the information disclosure statement.
Regarding claim 1, Takashi et al. teach an SiC semiconductor device (Fig 7, for example) comprising: 
an SiC semiconductor layer (2) including an SiC monocrystal (¶ [0002]) and having a first main surface as an element forming surface, a second main surface at a side opposite to the first main surface, and a plurality of side surfaces connecting the first main surface and the second main surface; and 
a plurality of modified lines (11; ¶ [0030] formed one layer each at the respective side surfaces of the SiC semiconductor layer and each extending in a band shape along a tangential direction to the first main surface of the SiC semiconductor layer and modified to be of a property differing from the SiC monocrystal (“altered portion” ¶ [0030]).
	Regarding claim 4, Takashi et al. teach an SiC semiconductor device, wherein each of the modified lines is formed at an interval toward the second main surface side from the first main surface of the SiC semiconductor layer (Fig. 7).
	Regarding claim 5, Takashi et al. teach an SiC semiconductor device, wherein each of the modified lines is formed at an interval toward the first main surface side from the second main surface of the SiC semiconductor layer.
	Regarding claim 6, Takashi et al. teach an SiC semiconductor device, wherein the SiC semiconductor layer includes a corner portion connecting two of the side surfaces and the plurality of modified lines include two of the modified lines that are continuous to each other at the corner portion of the SiC semiconductor layer (See Fig. 3 for a representative isometric view).
	Regarding claim 7, Takashi et al. teach an SiC semiconductor device, wherein the plurality of modified lines are formed integrally such as to surround the SiC semiconductor layer (Fig. 7).
	Regarding claim 8, Takashi et al. teach an SiC semiconductor device, wherein each of the modified lines extends rectilinearly (Figs. 3 and 7).
	Regarding claim 9, Takashi et al. teach an SiC semiconductor device, wherein each of the modified lines includes a plurality of modified portions each extending in a normal direction to the first main surface of the SiC semiconductor layer and opposing each other in the tangential direction to the first main surface of the SiC semiconductor layer (Fig. 7).
	Regarding claim 11, Takashi et al. teach an SiC semiconductor device, wherein the SiC monocrystal is constituted of a hexagonal crystal ¶ [0006].
	Regarding claim 13, Takashi et al. teach an SiC. Semiconductor device, wherein the first main surface of the SiC semiconductor layer faces a c-plane of the SiC monocrystal since the first main surface faces every plane of the SiC crystal structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al.
Regarding claim 2, Takashi et al. do not teach an SiC semiconductor device, wherein the SiC semiconductor layer has a thickness not less than 40 m and not more than 200 km. Takashi et al. do not teach or suggest the desired thickness of the SiC semiconductor device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrive at the optimal thickness of the SiC layer through routine experimentation since it is desirable for the device to be structurally and electrically sound.
Regarding claim 3, Takashi et al. do not teach an SiC semiconductor device, wherein the second main surface of the SiC semiconductor layer is constituted of a ground surface. It is well known in the art to fabricate the ground surface opposite the active surface of semiconductor chips. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the ground surface opposite the active surface since it is desirable for the device to operate in a conventional manner.
	Regarding claim 10, Takashi et al. do not explicitly teach an SiC semiconductor device, wherein each of the side surfaces of the SiC semiconductor layer is constituted of a cleavage surface, where “cleavage surface” is understood to mean that that the device has been cut or diced from a main substrate. It is well known in the art to form multiple devices on a single semiconductor wafer and then dice the wafer into individual chips. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to follow common industry practice since it is desirable to economically produce semiconductor devices.
Regarding claim 12, Takashi et al. do not teach an SiC semiconductor device, wherein the SiC monocrystal is constituted of a 2H (hexagonal) -SiC monocrystal, a 4H-SiC monocrystal, or a 6H-SiC monocrystal. Takashi et al. do not teach the desired crystal structure at all. 2H (hexagonal) -SiC monocrystal, 4H-SiC monocrystal, and 6H-SiC monocrystal are known crystal structures of SiC. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a known SiC crystal structure since it well suited for the intended use.
Allowable Subject Matter
Claims 14 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or reasonably suggest an SiC semiconductor device wherein the first main surface of the SiC semiconductor layer has an off angle inclined at an angle not less than 0° and not more than 10° with respect to a c-plane of the SiC monocrystal, as recited in claim 14. Claims 15 and 16 inherit the limitations from claim 14.
The prior art of record does not teach or reasonably suggest an SiC semiconductor device wherein the SiC semiconductor layer has a laminated structure that includes an SiC semiconductor substrate and an SiC epitaxial layer and in which the first main surface is formed by the SiC epitaxial layer and the modified lines are formed in a region of the SiC semiconductor substrate as recited in claim 17. Claims 18, 19 and 20 inherit the limitations of claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814